Citation Nr: 1027451	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  96-35 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diverticulosis and 
residuals of a colon polypectomy.

2.  Entitlement to service connection for degenerative arthritis 
of the cervical, thoracic and lumbar spine.

3.  Entitlement to an increased rating for neuritis of the left 
(minor) ulnar nerve, currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
fractured left (minor) elbow with traumatic arthritis, currently 
rated as 20 percent disabling.

5.  Entitlement to an initial (compensable) rating for 
hemorrhoids.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1955 to November 
1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in June 1995 and November 
2000 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

The Veteran's claims were previously adjudicated by the Board, as 
reflected in a decision issued in December 2002.  However, that 
decision was vacated by the Court of Appeals for Veterans Claims 
(Court) in an order issued in November 2004, which also 
instructed the Board to remand the Veteran's claims for the 
issuance of proper notice pursuant to the Veterans' Claims 
Assistance Act (VCAA).  The Court's Order was later summarily 
affirmed by the Federal Circuit Court in March 2008, after which 
the Veteran's case was returned to the Board.  In February 2009, 
the Board remanded the Veteran's claims for further procedural 
development, pursuant to the Court's Order, and also requested 
that the Veteran undergo VA examinations with regard to the 
increased rating claims on appeal.  

The Board finds that there was substantial compliance with the 
Board's Remand directives, after which the Veteran's claims were 
readjudicated, as reflected by an October 2009 supplemental 
statement of the case (SSOC).  The Board acknowledges the 
Veteran's attorney's argument that the October 2009 SSOC did not 
consider the Veteran's August 2009 VA examinations when 
readjudicating the Veteran's claims, as the examination reports 
were not among the list of enumerated pieces of evidence 
considered in the SSOC; however, the Board notes that the reasons 
and bases portion of the SSOC includes a discussion of the 
evidence obtained during these examinations.  Accordingly, the 
Board finds that the RO's readjudication of the Veteran's claims 
included consideration of all evidence obtained pursuant to the 
Board's remand instructions, and the Veteran's claims are now 
ripe for further appellate review.
 
As was noted in the December 2002 Board decision, the RO 
certified the issue of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service connection 
for diverticulosis and residuals of a colon polypectomy on the 
premise that a rating decision in May 1992 had become final.   
However, it does not appear that the Veteran was ever notified of 
that decision. Accordingly, the Board finds that the May 1992 
decision did not become final and the Veteran has appropriately 
appealed for an appellate decision on the merits to be entered.  

A review of the Veteran's claims file includes several references 
to his contention that he is entitled to service connection for a 
"renal condition," to include as secondary to his service-
connected hemorrhoids, although it appears that the Veteran is 
claiming that he developed a renal condition as secondary to his 
diverticulitis.  Furthermore, the Veteran has stated his desire 
to seek service connection for his left elbow scar.  As these 
issues have not been developed or certified for appellate review, 
they are hereby REFERRED to the RO for appropriate action.

The issues of entitlement to service connection for spinal 
degenerative arthritis and diverticulosis and residuals of a 
colon polypectomy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO for further 
development.


FINDINGS OF FACT

1.  Left (minor) ulnar neuritis is not shown to cause complete 
paralysis of the affected nerves.

2.  Residuals of a fractured left (minor) elbow with traumatic 
arthritis is manifested by flexion to at least 90 degrees

3.  Accounting for functional limitation, extension of the 
Veteran's left elbow has been limited to at least 45 degrees but 
less than 70 degrees during the course of his appeal.

4.  Ankylosis at a compensable level is not shown.

5.  The Veteran's left elbow disability is not manifested by 
flail joint.

6.  The Veteran's left elbow disability is not accompanied by a 
loss of bone substance or marked deformity.

7.  The Veteran's hemorrhoids are not shown to be large, 
thrombotic, or irreducible.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for left 
(minor) ulnar neuritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 
4.124a, Diagnostic Code 8616 (2009).

2.  The criteria for a separate 10 percent rating for limitation 
of extension of the left (minor) elbow have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5207 (2009).
 
3.  The criteria for a rating in excess of 20 percent for 
residuals of a fractured left (minor) elbow with traumatic 
arthritis, limitation of flexion, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5206 (2009).

4.  The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.114, Diagnostic Code 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to substantiate 
the claim, the evidence must show a worsening or increase in 
severity of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must provide 
at least general notice of that requirement.  VA must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

It is noted that the Board's December 2002 decision was vacated 
by the Court based on a finding that VA had not complied with the 
duty to notify.  In response, VA sent the Veteran a letter in 
June 2009 that provided him with the required notice as it is 
stated above.  

With regard to the notice required pertaining to the Veteran's 
increased claims, the only claims dispositively addressed in this 
appeal, the June 2009 letter informed the Veteran that he must 
show that his service-connected disabilities had increased in 
severity to warrant the assignment of a higher rating and set 
forth the rating criteria under which the Veteran's service-
connected disabilities are currently evaluated.  The Board 
acknowledges that the June 2009 was not sent to the Veteran prior 
to the initial adjudication of his claims, as is the preferred 
order; nevertheless, the Board concludes that any defect 
concerning the timing of the notice requirement was harmless 
error.  The Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and ample 
time to respond to VA notices.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Additionally, the Veteran's claim was readjudicated 
following completion of the notice requirements.  Furthermore, 
the Veteran is represented by an attorney who argued the 
Veteran's case to the Court about what is required from the duty 
to notify and therefore actual knowledge of this element is 
indicated.  The Veteran has also discussed the symptomatology of 
his various service-connected disabilities during the VA 
examinations provided during the pendency of this appeal.  
Accordingly, the Board is satisfied that a reasonable person, 
such as the Veteran, would be fully aware of the criteria and 
evidence necessary for establishing entitlement to the increased 
ratings he seeks.

The Board also finds that all relevant facts have been properly 
developed and that all available evidence necessary for equitable 
resolution of the issues decided on appeal has been obtained.  
The Veteran's service and VA treatment records have been 
obtained, and as referenced above, the Veteran was afforded 
several VA examinations during the instant rating periods.  
Additionally, the Veteran was offered an opportunity to testify 
in a hearing before the Board, but he declined.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.

Increased Rating Claims

The Veteran is service-connected for the residuals of an in-
service left elbow fracture, which was surgically repaired.  His 
residual disability is manifested by in both orthopedic and 
neurological impairments, namely arthritis and limitation of 
motion, as well as left ulnar neuritis.  He claims that his 
service-connected residuals are more severe than his currently-
assigned disability evaluations reflect.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a veteran working or seeking 
work.  38 C.F.R. § 4.2.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of a veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ulnar Neuritis

The Veteran's left arm neuritis is currently rated at 30 percent 
disabling, the rating is assigned for severe incomplete paralysis 
of the ulnar nerve of the minor upper extremity.  38 C.F.R. § 
4.124a, Diagnostic Codes 8516, 8616, 8716.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total paralysis is 
due to the varied level of the nerve lesion or to partial nerve 
regeneration.  See Note at "Diseases of the Peripheral Nerves" 
in 38 C.F.R. § 4.124(a).

The only means of achieving a higher rating under this Diagnostic 
Code is by showing complete paralysis, thereby warranting a 50 
percent disability evaluation.  "Complete paralysis" of the 
ulnar nerve produces manifestations such as the "griffin claw" 
deformity, due to flexor contraction of ring and little fingers; 
atrophy very marked in dorsal interspace and thenar and 
hypothenar eminences; loss of extension of ring and little 
fingers such that one cannot spread the fingers (or reverse); 
inability to adduct the thumb; or weakened flexion of the wrist.  
38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 8716.  

The Board initially denied the Veteran's claim in a December 2002 
decision.  The Veteran appealed and his representative argued in 
part that the Board had not considered Diagnostic Codes 8514 and 
8614 dealing with neuritis and impairment of the radial nerve and 
8515 and 8615 dealing with neuritis and impairment of the median 
nerve.  As reason why these codes should be considered, the 
representative pointed to a December 2001 examination that found 
residuals of median and radial nerve involvement.  The Court's 
decision did not specifically address this argument, remanding 
instead on VCAA grounds, but these concerns will nevertheless be 
addressed below.

Under Diagnostic Code 8514 for paralysis of the radial nerve (the 
musculospiral nerve); a 20 percent rating is assigned when there 
is either mild or moderate incomplete paralysis of the radial 
nerve in the minor arm.  A 40 percent rating is assigned when the 
incomplete paralysis is severe in the minor arm.  A 60 percent 
rating is assigned when there is complete paralysis of the radial 
nerve with drop of hand and fingers, wrist and fingers 
perpetually flexed, the thumb adducted falling within the line of 
the outer border of the index finger; can not extend hand at 
wrist, extend proximal phalanges of fingers, extend thumb, or 
make lateral movement of wrist; supination of hand, extension and 
flexion of elbow weakened, the loss of synergic motion of 
extensors impairs the hand grip seriously; total paralysis of the 
triceps occurs only as the greatest rarity.

It is noted that lesions involving only "dissociation of 
extensor communis digitorum" and "paralysis below the extensor 
communis digitorum," will not exceed the moderate rating under 
code 8514.

Under Diagnostic Code 8514 for paralysis of the median nerve, 10, 
20 and 40 percent ratings are assigned when the incomplete 
paralysis is mild, moderate or severe respectively.  A 60 percent 
rating is assigned for complete paralysis of the median nerve of 
the minor arm with the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in the 
plane of the hand (ape hand); pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to palm; 
flexion of wrist weakened; pain with trophic disturbances.

Under 38 C.F.R. § 4.123, neuritis, whether cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to be 
rated on the scale provided for injury of the nerve involved, 
with a maximum equal to severe, incomplete, paralysis.  The 
maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.

Under 38 C.F.R. § 4.124, neuralgia, whether cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is to 
be rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  Tic douloureux, or trifacial neuralgia, 
may be rated up to complete paralysis of the affected nerve.

The Veteran's claim for an increased rating for his left 
elbow/nerve disability was received in August 1994.  The Veteran 
argued that he had hyperpathia in the palmar aspect of the fourth 
and fifth fingers, which was the ulnar distribution of his left 
hand, and he stated that this resulted in painful sensations that 
were triggered by sensory stimulations such as hot, cold, 
scraping, and vibration in his left elbow.

The Veteran underwent a VA examination in September 1994 where he 
reported having no grip in his left hand, although he admitted 
that his hand was still very useful to him in doing custodial 
work.  The examiner noted that the Veteran's left arm was 
slightly smaller than his right arm.  The Veteran could make a 
fist with his left hand, although it was difficult and the grip 
strength was very weak.  The Veteran was able to extend the 
fingers on his left hand and could get his thumb to the first and 
possibly second fingers, but with no real strength.  The Veteran 
was unable to get to the third and fourth fingers.  Additionally, 
the sensory responses in the ulnar aspect (3rd and 4th fingers) 
of the Veteran's left hand were completely lost.  The examiner 
estimated that the Veteran had moderately severe impairment of 
the left ulnar nerve.

At a VA examination in December 1998, the Veteran indicated that 
he mainly had numbness and tingling in his left 4th and 5th 
fingers, and he complained about poor grip and strength in his 
left hand.  The Veteran was diagnosed with neuritis of the left 
hand.  An examination of the thumb, index, middle and ring 
fingers showed that the small joints were all within normal 
limits.  Neurological testing showed normal motor function of the 
upper extremities.  Muscle power was 5/5.  Pinprick sensation was 
reduced in the ulnar aspect of the 4th finger including the 5th 
small finger.  Sensation extended to the mid upper arm on the 
ulnar aspect of the left arm.  The Veteran could not form a 
complete fist.  The distance between the tip of the Veteran's 
fingers and the median transverse crease was .5 cm.  His grip 
strength was poor in the left hand.  The examiner indicated that 
the Veteran had mild osteoarthritis in the left hand, with ulnar 
nerve palsy due to neuritis.

In December 2001, the Veteran underwent a VA examination of the 
neuritis in his left ulnar nerve.  The Veteran reported that he 
had complete paralysis and drop of his entire left hand, stating 
that he could no longer feel any sensation to the 3rd and 4th 
fingers in his left hand.  The Veteran indicated that his grip 
was weak and that the pain extended into his hand which had 
become claw like.  On examination the Veteran was unable to make 
a tight fist or grip firmly with his left hand.  The tips of his 
fingers approximate the median transverse fold of his palm at 2 
inches on the right and 2.5 inches on the left.  The Veteran was 
able to tie shoe laces and fasten buttons without difficulty on 
the left, but he had difficulty picking up a piece of paper and 
tearing it with his left hand.

In January 2002, the Veteran underwent a somatosensory evoked 
potential study, and a nerve conduction velocity study.  The 
somatosensory study was abnormal with regard to the ulnar, 
median, and radial nerves in the left upper extremity.  There 
were grossly prolonged N9 latencies which in turn prolonged the 
conduction velocities.  The amplitudes overall were symmetrical 
but slightly diminished.  The doctor indicated that the ulnar 
nerve was the most involved followed by the radial and then the 
median.  The doctor indicated that the findings were suggestive 
of possible brachioplexus neuropathy or possible cervical 
stenosis.

In December 2002, the Veteran argued that while a 30 percent 
rating was assigned for severe impairment of the nerve in the 
minor arm; he felt that a 40 percent rating was warranted for 
major impairment.  However, the rating schedule provides 
different ratings based on whether the nerve involvement impacts 
the minor or major arm.  Because the Veteran is right-handed, his 
right arm is considered to be his major arm, while his left arm 
is considered to be his minor arm.  Therefore, because the 
Veteran's nerve disability impacts his minor side, when the 
impairment is severe, a 30 percent rating is assigned.  The 
Veteran is not eligible for the 40 percent rating under 
Diagnostic Code 8516 for severe incomplete paralysis, because his 
right arm is not his service-connected upper extremity.

After the Board issued its 2002 decision, which was later vacated 
by the Court, the Veteran's claims were again returned to the 
Board in 2009.  Given the extended passage of time since the 
Veteran's last examination as a result of the appeals process, 
the Board remanded the Veteran's claim in 2009 for an additional 
VA examination.  
      
At the August 2009 examination, the Veteran had significant loss 
of sensation over the distribution of the ulnar nerve.  The 
Veteran had some weakness in the intrinsic muscles of his left 
hand indicating ulnar nerve involvement.  The Veteran had full 
range of motion in his left hand and could make a fist, but his 
grip strength was impaired in the left hand when compared to the 
right hand.  The examiner indicated that the Veteran had some 
ulnar neuropathy that was incomplete and of moderate intensity 
with some weakness in grip strength. 

The Veteran also underwent a specific nerve examination in August 
2009.  The examiner noted the Veteran's complaints of numbness 
and tingling in the medial aspect of this forearm and hand and in 
the 4th and 5th fingers of his left hand.  The examiner indicated 
that the Veteran was able to make a fist but had a weak grip that 
was rated 2/5.  He was able to extend his 5th digit fully but had 
decreased extension of the 4th digit.  The Veteran also had 
decreased light touch and pinprick sensation over the 
distribution of the ulnar nerve in his left hand and forearm 
including the 4th and 5th digits, but there was no atrophy in the 
muscles of the left forearm or hand.  The Veteran was able to 
slowly adduct his left thumb.  The examiner opined that the 
Veteran had incomplete paralysis of the ulnar nerve that would be 
considered moderate in intensity.

VA treatment records were reviewed, but did not describe the 
neurological condition of the Veteran's left arm/hand.

In his substantive appeal dated in December 2000, the Veteran 
argued that the prior decision denying a 40 percent rating for 
the neuritis of the left ulnar did not appropriately take into 
account the medical reports from 1983-2000 and the VA examination 
reports from 1996 and 1998.  However, it is important to note 
that the Veteran's appeal was received in August 1994, and claims 
for increased ratings are adjudicated based on the current level 
of the disability.  As such, the earliest evidence that may be 
used to evaluate the current disability is that which was dated 
within a year of the Veteran's claim being received, and 
therefore many of the records the Veteran wishes to be considered 
are not relevant to his appeal, other than to appreciate the 
history of the condition.

Nevertheless, the Board must analyze the medical record that is 
before it and determine whether the Veteran is appropriately 
rated both currently and throughout the duration of his appeal.  
However, having reviewed the evidence, the Board is satisfied 
that the nerve disability impacting the Veteran's left arm has 
not manifestly changed during the course of his appeal such that 
staged ratings would be appropriate. 

Additionally, while the Veteran's representative suggested that 
ratings be considered for impairment of the median and radial 
nerves, the fact remains that the medical evidence has 
consistently found that the Veteran's ulnar nerve caused the most 
prominent impairment of the Veteran's right hand and arm.  For 
example, at the nerve conduction velocity (NCV) tests in 2001 the 
doctor indicated that the ulnar nerve was the most involved 
followed by the radial and then the median.  Similarly, at the 
Veteran's most recent VA examination in 2009, the examiner 
attributed the Veteran's neurological problems to his ulnar 
nerve.

The goal of a disability rating is to evaluate the totality of 
the symptoms impairing the Veteran, which is most appropriately 
done in this case by assigning a rating based on impairment of 
the Veteran's ulnar nerve.  This rating takes into effect all of 
the neurological symptoms that impact the Veteran's left 
hand/arm.  Additionally, since Diagnostic Codes 8514-8516 all 
essentially take into account the functioning of the Veteran's 
left hand, to assign a separate rating under several of these 
diagnostic codes would be considered pyramiding which is 
prohibited by the regulations.  See 38 C.F.R. § 4.14.   

Given this conclusion, the Board finds that the 30 percent rating 
that is assigned for the impairment of the ulnar nerve in the 
Veteran's left arm is the appropriate rating.

At no time during the course of his appeal has the medical 
evidence suggested that the Veteran has complete paralysis of his 
left ulnar nerve.  In fact, at his most recent examination the 
examiner specifically found incomplete paralysis of the Veteran' 
ulnar nerve; and, more importantly, she estimated that the nerve 
impairment was of moderate severity.  As such, the most recent 
medical opinion would not support the current rating that is 
assigned for severe incomplete paralysis.  Nevertheless, the 
Board concludes that the Veteran has described enough symptoms of 
nerve impairment that resolving reasonable doubt in his favor, it 
is appropriate to maintain his current disability rating.

Turning to the evidence from earlier in the Veteran's appeal, 
there is again no showing of complete paralysis of the ulnar 
nerve at any time during his appeal.  It is true that the Veteran 
has demonstrated diminished grip strength throughout the course 
of his appeal.  However, the Veteran has consistently been able 
to make a fist; and even when he had difficulty making a fist, 
such as in December 2001, he was still able to tie his shoe laces 
and fasten buttons without difficulty.  There has also been no 
showing of significant atrophy in the Veteran's left hand and has 
reported being able to work as a custodian making use of his left 
hand.

The Board specifically acknowledges its consideration of the lay 
evidence of record when promulgating this decision, including the 
Veteran's complaints of pain and other impairment as a result of 
the nerve disability.  Moreover, the Board recognized that the 
Veteran is competent to report this symptomatology, and the Board 
finds his reports to be credible.  See Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994) (a lay person is competent to report 
symptoms based on personal observation when no special knowledge 
or training is required).   However, as outlined above, the 
clinical assessments of the Veteran's ulnar nerve disability do 
not warrant the assignment of a higher rating, and the Veteran's 
current 30 percent rating contemplates his reported impairments.

As such, a schedular rating in excess of 30 percent for 
neurological impairment of the Veteran's left hand is denied.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.   This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria does not reasonably 
describe the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 

In this case, it is not disputed that the Veteran is limited as a 
result of his left elbow disability with associated nerve 
problems.  However, the medical evidence fails to show anything 
unique or unusual about his disability that would render the 
schedular criteria inadequate.  The Veteran's main symptoms 
include pain, grip weakness and limitation of motion all of which 
are specifically accounted for in the rating criteria.  
Furthermore, even if the symptoms were considered to render the 
schedular criteria inadequate, the Veteran has not been 
hospitalized as a result of his left elbow; and, as of his VA 
examination in August 2009, he had continued to work in the 
janitorial business for more than 30 years, which involved 
considerable use of his left arm.  As such, it would not be found 
that his disability met the "governing norms" of an 
extraschedular rating.  Accordingly, an extraschedular rating is 
not warranted.

During the Veteran's August 2009 VA examinations, the Veteran 
reported that he was employed as the owner of janitorial 
business.  Accordingly, as the evidence of record fails to show 
that the Veteran is currently unemployed, consideration of the 
Veteran's eligibility for a total disability rating based on 
individual unemployability is not warranted.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 
F.3d 1362 (Fed. Cir. 2009).

Left (Minor) Elbow Fracture with Arthritis

The Veteran's left elbow disability has rated at 20 percent for a 
number of years.  His appeal seeking an increased rating was 
denied by the Board in April 1992, and the Board decision was 
subsequently affirmed in August 1993.  The Veteran filed a claim 
in August 1994 arguing that the range of motion in his left elbow 
was limited at an angle between 90 degrees and 70 degrees due to 
the severity of his ulnar neuritis.

As referenced above, the instant rating claim was initially 
denied by the Board in a December 2002 decision.  The Veteran 
appealed and his representative argued in part that the Board had 
not considered Diagnostic Codes: 5205, 5209, and 5211.  The Court 
eventually vacated the Board decision and remanded the Veteran's 
claim on VCAA grounds.  However, it is worth noting that the 
Court's decision did not specifically address the 
representative's argument regarding consideration of additional 
diagnostic codes.  Nevertheless, the representative's concerns 
will be addressed below.

The Veteran's left elbow is currently rated at 20 percent based 
on a finding that the Veteran has arthritis in his left elbow 
that is substantiated by x-rays.  Diagnostic Code 5010 provides 
that arthritis due to trauma that is substantiated by x-rays is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  In this case, 
the Veteran's 20 percent rating is assigned under 38 C.F.R. § 
4.71a, Diagnostic Code 5206, based on limitation of flexion of 
the Veteran's left elbow.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5206, a 20 percent 
rating is warranted if flexion of the minor (since the Veteran is 
right-hand dominant, his left elbow is considered the minor 
elbow) forearm is limited either to 90 or to 70 degrees.  A 30 
percent rating is assigned when flexion is limited to 55 degrees, 
and a 40 percent rating is warranted for flexion limited to 45 
degrees.  

Under Diagnostic Code 5207, a 10 percent rating is assigned if 
extension of the minor forearm is limited to either 45 degrees or 
to 60 degrees; a 20 percent rating is assigned if extension is 
limited to at least 75 degrees or to 90 degrees; a 30 percent 
rating is warranted if extension is limited to 100 degrees; and a 
40 percent rating is warranted if extension is limited to 110 
degrees.

Other rating codes that are not based specifically on limitation 
of motion will also be considered.

Under Diagnostic Code 5205 for ankylosis of the elbow, a 30 
percent rating is assigned when the ankylosis is favorable at an 
angle between 90 degrees and 70 degrees; a 40 percent rating is 
assigned when the ankylosis is intermediate, at an angle of more 
than 90 degrees, or between 70 degrees and 50 degrees; and a 50 
percent rating is assigned when the ankylosis is unfavorable at 
an angle of less than 50 degrees or with complete loss of 
supination or pronation.

Under Diagnostic Code 5209, a 20 percent rating is assigned when 
there is joint fracture with marked cubitus varus or cubitus 
valgus deformity or with ununited fracture of head of radius.  A 
50 percent rating is assigned for other impairment of flail joint 
in the minor elbow.

Under Diagnostic Code 5211, impairment of the minor ulna with 
nonunion in the lower half of the ulna or without loss of bone 
substance or deformity is at rated at 20 percent; while a 30 
percent rating is assigned when there is impairment of the minor 
ulna with nonunion in upper half, with false movement that is 
combined with loss of bone substance (1 inch (2.5 cms) or more) 
and marked deformity.

Under Diagnostic Code 5213, limitation of supination of the minor 
forearm to 30 degrees or less warrants a 10 percent evaluation.  
Limitation of pronation of the minor extremity warrants a 20 
percent evaluation if motion is lost beyond the last quarter of 
the arc and the hand does not approach full pronation or motion 
is lost beyond middle of arc.  Bone fusion with loss of 
supination and pronation of the forearm of the minor upper 
extremity warrants a 20 percent evaluation if the hand is fixed 
near the middle of the arc or in full or moderate pronation.  
Normal forearm range of motion is from zero degrees to 80 degrees 
and forearm supination is from zero degrees to 85 degrees.  

It is also noted that in all the forearm and wrist injuries, 
codes 5205 through 5213, multiple impaired finger movements due 
to tendon tie-up, muscle or nerve injury, are to be separately 
rated and combined not to exceed rating for loss of use of hand.

Historically, the Veteran is shown to have sustained a fracture 
of his left (minor) elbow during active service for which he 
underwent open reduction and internal fixation of the olecranon 
process by means of a long metallic screw.  He had a 2-inch 
surgical scar on the back of the left elbow (that was described 
as healed, non-sensitive and non-tender at a VA examination in 
June 1990). 

The Veteran filed a claim for an increased rating that was 
received in August 1994, and he was provided with a VA 
examination in September 1994.  The Veteran reported having pain 
in his left elbow that radiated into the ulnar side of his 
forearm, hand, and 4th and 5th fingers.  His left elbow was noted 
to be minimally prominent with no swelling or effusion seen, but 
it was extremely sensitive to touch and the Veteran complained of 
pain and tenderness upon slight touching.  The Veteran did have 
full range of motion in his left wrist and fingers.  Flexion was 
described as very restricted from 65 to 90 degrees.  Supination 
and pronation were intact.  

At a VA examination in December 1998, the Veteran again 
complained of pain, weakness, stiffness, recurrent subluxation, 
swelling, inflammation, instability, dislocation, locking, 
fatigue, and lack of endurance in his left elbow.  The physical 
examination revealed no evidence of heat, redness, instability, 
swelling or effusion.  Active flexion of the left elbow was to 
110 degrees with pain at that point.  There was ankylosis at 120 
degrees.  Supination and pronation were each to 60 degrees.  All 
ranges of motion were limited by pain.  There was normal motor 
function, and no scar was evident.  The examiner stated that 
objectively there were no findings suggestive of fatigue, flare-
ups and incoordination, and the Veteran was diagnosed with status 
post fracture of the left elbow with secondary moderate 
osteoarthritis.  An x-ray examination in January 1999 showed an 
olecranon screw in place, an olecranon spur, no evidence of 
effusion or fracture, and moderate osteoarthritis.

In December 2001, the Veteran underwent a VA examination where it 
was noted that there was deformity of the left elbow more inward 
on rotation.  The elbow showed swelling and abnormal movement, 
but there was no heat, redness, or drainage.  The Veteran 
demonstrated active flexion to 145 degrees, supination to 65 
degrees with pain at 65 degrees, and pronation to 60 degrees with 
pain at 60 degrees.  There was also weakness and incoordination 
affecting the movement in the Veteran's arm, but there was no 
evidence of pain, fatigue, or lack of endurance affecting his 
motion at the examination.  It was noted that a neurological 
examination of the upper extremities showed abnormal motor 
function with decreased handgrip on the left of only III/V.  
Sensation was decreased at the left fourth and fifth medial 
fingers.

Given the extended passage of time since the Veteran's last 
examination as a result of the appeals process, the Board 
remanded the Veteran's claim in 2009 for an additional VA 
examination.  
      
At the August 2009 examination, the Veteran it was noted that the 
Veteran continued to work as he had for 30 years in the 
janitorial services.  The Veteran was able to dress and undress 
himself, feed himself, attend to the wants of nature, walk in 
excess of 2 miles, lift in excess of 50 pounds, although he was 
not able to lift more than 5 pounds with just his left hand.  The 
Veteran reported severe pain in his left elbow.  The Veteran also 
complained about numbness in the medial aspect of his left hand, 
especially involving his little finger and half his ring finger.  
The examiner commented that this was typical of ulnar nerve 
distribution.  The Veteran had some grip weakness in his left 
hand.  It was also noted that the elbow pain was aggravated by 
any activity involving the left elbow.  The Veteran had flexion 
from 40-90 degrees which the examiner explained meant that the 
Veteran had a flexion contracture with an arc from 40-90 degrees; 
which the Board understands to mean the Veteran is unable to 
extend his arm below 40 degrees and he is unable to flex his left 
arm beyond 90 degrees.  Extension was noted to be to 40 degrees. 
The movements were done three times, and while there was pain 
with range of motion, there was no weakness, instability, or 
incoordination; and there was no additional limitation of motion 
due to pain.  Forearm pronation was 0-70 degrees and supination 
was from 0-70 degrees.  The Veteran was diagnosed with post 
traumatic arthritis of the left elbow that the examiner estimated 
that the elbow disability was in the moderate to severe range.

As noted above, because the Veteran has arthritis in his left 
elbow, his disability is rated based on limitation of motion, 
with a 20 percent rating assigned for limitation of flexion.  

A rating in excess of 20 percent may be obtained in a minor arm 
when flexion is limited to 55 degrees or less.  However, a 
separate compensable rating may be awarded when extension is 
limited to at least 45 degrees.

In this case, the Veteran's range of motion was from 65 to 90 
degrees and described as very restricted in the report of the 
September 1994 VA examination.  Given that extension was limited 
to 65 degrees, the Veteran met the criteria for a 10 percent 
rating for extension at that time.  Extension was not 
specifically addressed again until the Veteran's most recent 
examination in 2009, where he was noted to have a flexion 
contracture with an arc from 40-90 degrees.  While extension was 
only found to be limited to 40 degrees at this time, the 
Veteran's elbow was noted to be very painful.  Given this finding 
of pain, the Board must consider whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Taking the totality of 
the Veteran's claims file into account, the Board concludes that 
accounting for pain, the Veteran's extension is limited to 
approximately 45 degrees.  As such the 10 percent rating based on 
limitation of extension should not be reduced based on the 
findings of this examination.

A rating in excess of 10 percent is not warranted for limitation 
of extension, as the functional limitation has not been so great 
as to warrant a finding that extension is limited to a least 75 
degrees.  For example, at the most recent examination, while the 
Veteran had pain in his elbow, the examiner found that there was 
no additional limitation of motion due to weakness, instability, 
or incoordination.  Thus, the Board concludes the criteria for a 
separate 10 percent evaluation for limitation of extension, 
throughout the appeal period, is met. 

With regard to flexion, however, the Veteran has simply not 
demonstrated flexion that is so limited as to warrant a rating in 
excess of the 20 percent that is already assigned.  At his most 
recent VA examination the Veteran had flexion to 90 degrees; and, 
as described above, at no time during the course of his appeal 
did the Veteran demonstrate flexion that was restricted to 70 
degrees or less in his left arm.  As such, a rating in excess of 
20 percent is not warranted based on limitation of flexion of the 
left arm.

The Board has considered whether a higher disability evaluation 
is warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on movement of 
a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca , 8 
Vet. App.  at 202.  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and endurance, 
and must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  
However, in this case, there is no showing that the Veteran is 
functionally limited beyond what was shown by range of motion 
testing.  For example, at a VA examination in December 2001 the 
Veteran demonstrated active flexion to 145 degrees with no 
evidence of pain, fatigue, or lack of endurance affecting his 
motion found.  

Similarly, at his August 2009 examination, it was noted that the 
Veteran had continued to work as he had for 30 years in the 
janitorial services.  The Veteran was able to dress and undress 
himself, feed himself, attend to the wants of nature, walk in 
excess of 2 miles, lift in excess of 50 pounds, although he was 
not able to lift more than 5 pounds with just his left hand.  The 
Veteran had flexion to 90 degrees that was not reduced on 
repetitive motion by weakness, instability, or incoordination.

In his January 2004 appellate brief, the Veteran's representative 
argued in part that the Board had not considered diagnostic 
codes: 5205, 5209, and 5211.  

Under Diagnostic Code 5205, a rating in excess of 30 percent may 
be awarded for ankylosis; however, the ankylosis must be at least 
intermediate at an angle of more than 90 degrees or between 70 
and 50 degrees.   

The Veteran filed a claim for an increased rating that was 
received in August 1994, arguing that the range of motion in his 
left elbow was limited at an angle between 90 degrees and 70 
degrees due to the severity of his ulnar neuritis.  The Veteran's 
representative then argued that a June 1990 VA orthopedic 
examination had indicated that the Veteran had ankylosis and 
deformity of the left elbow, suggesting somehow that a rating in 
excess of 20 percent was warranted.  

The argument advanced by the Veteran's representative cited 
evidence that had already been considered by the Board in denying 
the Veteran's claim for a rating in excess of 20 percent for an 
elbow disability in 1992, and the Court affirmed the Board 
decision.  As such, evidence of the condition of the Veteran's 
left elbow in 1990 is not relevant to this decision as it falls 
outside of the Veteran's appeal period.  Nevertheless, the Board 
will consider whether a rating in excess of 20 percent is 
available based on arthritis.  

However, for a 30 percent rating for ankylosis, the ankylosis 
must occur between 90 degrees and 70 degrees, the arm must be 
actually immobilized at a certain point between 90 degrees and 70 
degrees, as ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)).  Ankylosis has also been 
defined by the Court as a stiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 
When the range of motion of the elbow is limited to between 90 
degrees and 70 degrees then a 20 percent rating is assigned.  

It is true that ankylosis was noted in the VA examination report 
from December 1998.  However, the examiner found that the Veteran 
had full flexion of his left arm to 110 degrees then stated that 
the Veteran had ankylosis at 120 degrees.  As such, it is unclear 
how the Veteran's arm could be considered effectively immobilized 
if he had flexion to 110 degrees.  Accordingly, this report of 
ankylosis being present is considered to be incompatible with the 
findings made at that examination and is inconsistent with the 
findings made at other examinations which showed range of motion, 
albeit limited, in the Veteran's elbow.  Nevertheless, the Board 
did arrange for a subsequent VA examination in 2009 where the 
examiner was specifically asked to identify any ankylosis that 
was present.  However, no ankylosis in the Veteran's left arm was 
identified.

A review of other medical records does not show the presence of 
ankylosis in the Veteran's left elbow that would warrant a rating 
in excess of 20 percent for arthritis.  As such, a rating in 
excess of 20 percent is not warranted based on ankylosis.   

Under Diagnostic Code 5209, a 50 percent rating is assigned for 
impairment of a flail joint.  However, there is no suggestion 
that the Veteran's elbow should be considered a "flail joint."  
See Dorland's Medical Dictionary, 722 (31st ed. 2007) (defined 
flail, as in flail joint, as exhibiting abnormal or paradoxical 
mobility).  It is clear from the description of the Veteran's arm 
at his most recent VA examination in 2009 that his left elbow is 
not unusually mobile as he has a contracture of the left elbow 
with limited range of motion.  As such, a rating in excess of 20 
percent is not available under Diagnostic Code 5209. 

As with Diagnostic Code 5209, Diagnostic Code 5211 is also 
inapplicable in this case, because there is no evidence of loss 
of bone substance in the Veteran's left elbow, nor has the elbow 
been shown to reflect a marked deformity.

In his substantive appeal dated in December 2000, the Veteran 
argued that the prior decision denying a rating in excess of 20 
percent for the residuals of a fractured left elbow failed to 
take into account the responsibility to separately rate multiple 
impaired finger movement due to tendon tie-up; and he requested a 
50 percent rating for the inability to make a complete fist due 
to poor muscle grip strength, mild osteoarthritis, pain in both 
the 4th and 5th fingers and flare-ups of pain.

However, while the Veteran reported pain in his left elbow that 
radiated into the ulnar side of his forearm, hand, and 4th and 
5th fingers; he nevertheless demonstrated full range of motion in 
both his left wrist and fingers.  

For example, at an August 2009 examination, the Veteran reported 
numbness in the medial aspect of his left hand, especially 
involving his little finger and half his ring finger.  However, 
the examiner commented that this was typical of ulnar nerve 
distribution, and the Veteran is currently receiving a 30 percent 
rating for impairment of the ulnar nerve that takes into account 
the pain radiating into the Veteran's fingers.  As such, to 
assign an additional rating as the Veteran has suggested would be 
considered pyramiding, and is prohibited by the regulations.

The Board specifically acknowledges its consideration of the lay 
evidence of record, including the Veteran's reports of pain and 
diminished use of his left arm, as well as his sister's statement 
regarding her observation of the Veteran's altered stance due to 
his left arm disability and deteriorating ability to use his left 
arm over the years.  The Board notes that the Veteran and his 
sister are competent to report their observations regarding his 
left arm disability.  See Layno, 6 Vet. App. at 469-71 (1994).  
However, the Board finds that the Veteran's complaints and 
evident loss of use are contemplated by his separate 10 and 20 
percent ratings, and the objective evidence of record fails to 
provide a basis for awarding ratings greater than those set forth 
in this decision.

Accordingly, the Board concludes that a separate 10 percent 
disability rating for limitation of left elbow extension is 
warranted; however, aside from this finding, the criteria for a 
rating in excess of 20 percent for the Veteran's left elbow 
disability are not met.

The Board has also considered whether a referral for 
extraschedular consideration is warranted.  It is not disputed 
that the Veteran is limited as a result of his left elbow 
disability.  However, the medical evidence fails to show anything 
unique or unusual about his disability that would render the 
schedular criteria inadequate.  The Veteran's main symptoms 
include pain, grip weakness and limitation of motion all of which 
are specifically accounted for in the rating criteria.  
Furthermore, even if the symptoms were considered to render the 
schedular criteria inadequate, the Veteran has not been 
hospitalized as a result of his left elbow; and, as of his VA 
examination in August 2009, he had continued to work in the 
janitorial business for more than 30 years, which involved 
considerable use of his left arm.  As such, it would not be found 
that his disability met the "governing norms" of an 
extraschedular rating.  Accordingly, a referral for consideration 
of an extraschedular rating is not warranted.

Hemorrhoids

The Veteran currently receives a noncompensable rating for his 
service-connected hemorrhoids, pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7336, which assigns a noncompensable rating when 
hemorrhoids, whether external or internal, are either mild or 
moderate.  A 10 percent rating is assigned for large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.

In his substantive appeal dated in December 2000, the Veteran 
argued that the prior decision denying a compensable rating for 
hemorrhoids failed to take into account the fact that service 
treatment records showed bleeding, and persistent hemorrhoids 
with fissures.  In this case, the Veteran filed his claim for 
service connection for hemorrhoids in December 1995.  As such, 
the concern in this rating decision is to evaluate the nature and 
severity of his hemorrhoids since he filed his claim for an 
increase, and the severity of his hemorrhoids while he was in 
service is not of particular relevance.   

The Board has carefully reviewed the Veteran's contentions; 
however, as described below, the medical evidence simply does not 
support a compensable rating for hemorrhoids.

In early October 1996, the Veteran underwent a VA examination of 
his hemorrhoids.  The Veteran reported that his hemorrhoids had 
given him trouble in the 1980s, but he admitted that they had 
been quiet for the past couple years, indicating that he had 
bleeding about once every few months.  The examiner indicated 
that no external hemorrhoids were present at the time of the 
examination; and the Veteran was not taking any hemorrhoid 
medications.  Later in October 1996, the Veteran was noted to 
have first degree hemorrhoids, which is the mildest degree of 
hemorrhoids.   

In December 1998, the Veteran underwent another VA examination at 
which he reported that his hemorrhoids came out approximately 
weekly upon a bowel movement.  The Veteran also reported daily 
blood in his stool.  However, the Veteran denied ever receiving 
any medical or surgical treatment for his hemorrhoids.  Upon 
examination, the examiner found normal sphincter tone with no 
fecal leakage.  No fissures were present, but the examiner did 
observe hemorrhoids at 6 o'clock.  However, neither thrombosis 
nor bleeding was detected.

A third VA examination was provided in December 2001 at which the 
Veteran reported that following colon cancer he had both external 
and internal hemorrhoids which bled uncontrollably.  The Veteran 
reported having blood whenever he had a bowel movement, but he 
again denied receiving any treatment for his hemorrhoids.  
Nevertheless, despite the Veteran's complaints, the examiner 
found no evidence of either fissure or fecal leakage.  The 
Veteran had a reducible hemorrhoid at 4-5 o'clock, with no 
evidence of thrombosis or bleeding; and palpation of the rectal 
wall was within normal limits.

While treatment records do not show any hemorrhoid treatment, the 
Board sought to obtain an additional VA examination in 2009 in 
order to obtain a current picture of the Veteran's hemorrhoid 
disability.

The Veteran underwent this examination in August 2009.  He 
reported having intermittent hemorrhoidal flares every 3-4 months 
that would last 2-3 days.  The Veteran indicated that his last 
rectal bleeding was in July 2009; but, noting that the Veteran 
had undergone a colonoscopy in February 2008, the examiner found 
that this bleeding was the result of the colonoscopy and not the 
hemorrhoids.  The rectal examination did not reveal any internal 
or external hemorrhoids, and the examiner diagnosed the Veteran 
with left colon diverticulosis with evidence of recent bleeding.  
The examiner further added that her examination did not show any 
evidence of hemorrhoids, adding that the Veteran's CBC was normal 
and did not show evidence of anemia.
 
While the Veteran has complained about rectal bleeding, this has 
been attributed to his diverticulosis and not to his hemorrhoids.  

The Board recognizes that lay testimony is considered competent 
if it is limited to matters that the witness has actually 
observed and is within the realm of the witness's personal 
knowledge.  See Layno, 6 Vet. App. at 469-70.  Given this legal 
principle, the Board has carefully reviewed the Veteran's 
statements throughout the course of his appeal.  However, while 
the Veteran has reported periodic hemorrhoids, he has not alleged 
that these hemorrhoids are large, thrombotic, or irreducible; and 
neither treatment records nor examination reports have shown that 
the Veteran's hemorrhoids are large, thrombotic, or irreducible.  
As such, the criteria for a compensable rating for hemorrhoids 
have not been met, and the Veteran's claim is therefore denied.



ORDER

A rating in excess of 30 percent for neuritis of the left (minor) 
ulnar nerve is denied.

A separate 10 percent rating for limitation of extension of the 
left elbow is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

A rating in excess of 20 percent for residuals of a fractured 
left (minor) elbow with traumatic arthritis, limitation of 
flexion, is denied.

A compensable rating for hemorrhoids is denied.


REMAND

The Board finds that further evidentiary development is warranted 
before the Veteran's service connection claims for spinal 
degenerative arthritis and diverticulosis and residuals of colon 
polypectomy are adjudicated on their merits.

With regard to the Veteran's diverticulosis and residuals of 
colon polypectomy service connection claim, the Veteran contends 
that his diverticulosis had its onset in service, manifested by 
his in-service rectal bleeding.  The Board notes that the 
Veteran's service treatment records reflect that January 1957 the 
Veteran reported experiencing difficult bowel movements on one 
occasion, was treated for rectal itching on a second occasion, 
and reported rectal bleeding on a third occasion.  The Veteran's 
post-service treatment records reflect that the Veteran's 
diverticulosis was diagnosed in July 1983, as reflected in a July 
1983 VA hospitalization summary report, at which time the Veteran 
was diagnosed with diverticulosis, with extensive involvement of 
the ascending, transverse, descending, and sigmoid colons.  The 
Veteran was also noted to have extensive rectal bleeding, thought 
to be attributable to his diverticulosis, at this time.  

The Board notes that VA examinations in July 1959 and March 1964 
found the Veteran's digestive system to be normal, and the first 
post-service treatment record regarding the Veteran's 
diverticulosis is many years after service.  Nevertheless, given 
the Veteran's in-service complaints regarding his difficult bowel 
movements and rectal bleeding, coupled with the very extensive 
nature of the Veteran's diverticulosis when it was discovered in 
1983, the Board finds that the Veteran should be afforded an 
appropriate VA examination to address the etiology and onset of 
the Veteran's diverticulosis (and residuals from the related 
colon polypectomy) pursuant to VA's duty to assist.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (where medical evidence 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, an examination is 
warranted).

Furthermore, as other statements from the Veteran reflect his 
contention that his diverticulosis and related colon polypectomy 
residuals are secondary to his service-connected hemorrhoids, the 
examiner should address any potential relationship, including 
secondary causation and aggravation, between the Veteran's 
hemorrhoids and his diverticulosis.

With regard to the Veteran's service connection claim for 
degenerative arthritis of the cervical, thoracic and lumbar 
spine, the Veteran contends that his spinal arthritis is the 
result of his in-service fall during which he fractured his left 
elbow.  The Board notes that while the Veteran's stairwell fall, 
resulting in his fractured elbow, is documented in the Veteran's 
service treatment records, no spinal complaints or impairments 
were recorded during service.  Nevertheless, the Veteran is 
competent to report that his in-service stairwell fall also 
involved his back and neck, see Layno, 6 Vet. App. at 469-71, and 
the Board will not discredit the Veteran's reports based solely 
on lack of contemporaneous medical treatment, see Buchanan v. 
Nicholson, 7 Vet. App. 498, 511 (1998), aff'd per curium, 78 F. 
3d 604 (Fed. Cir. 1996) (lack of contemporaneous medical evidence 
does not necessarily render lay evidence not credible).   

The Veteran did not seek any spinal treatment until many years 
after service, with the first complaint of record reported in a 
1974 treatment record, at which time the Veteran was noted to be 
obese which was thought to be causing strain on his lower back, 
and an assessment of stress arthralgias in the lower back was 
noted.  In March 1980, the Veteran was noted to have degenerative 
joint disease in his cervical spine.  In March 1990, the Veteran 
filed a claim seeking service connection for back pain, 
referencing treatment record dating back to February 1975.  A 
June 1991 letter from one of the Veteran's treating medical 
providers notes x-ray evidence of osteoarthritic involvement of 
the cervical, thoracic and lumbar spine with right pelvic 
displacement, and more recent treatment records continue to 
reflect x-ray evidence of arthritis involving the Veteran's 
cervical, thoracic, and lumbar spine.

The Board notes that while the evidence of record does not 
affirmatively suggest a relationship between the Veteran's 
currently-diagnosed spinal arthritis and service, given the lack 
of any documented spinal complaints or clinical findings of a 
spinal abnormality in service, the Veteran's physically-demanding 
post-service careers, and the length of time between service and 
the first evidence of spinal arthritis, the Veteran should 
nevertheless be afforded a VA examination and opinion to address 
the potential relationship between his spinal arthritis and 
service.  The Veteran is competent to report his in-service 
spinal injury, and he is currently diagnosed with a spinal 
disability, thereby triggering VA's duty to provide an 
examination.  See McLendon, 20 Vet. App. at 79.

Additionally, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's VA treatment records 
from October 2009 to the present.

2.	Next, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
diverticulosis, including any residuals of 
procedures related to treatment of it.  

The claims folder should be reviewed, 
including the Veteran's January 1957 in-
service complaints of difficult bowel 
movements and rectal itching and bleeding, 
as well as the Veteran's 1983 post-service 
diagnosis of extensive diverticulosis.  
The examiner is then asked to opine 
whether it is as likely as not that any 
currently diagnosed diverticulosis or 
related post-operative residuals are 
related to service.  The examiner should 
also offer an opinion regarding the 
Veteran's claimed theory of entitlement, 
that the Veteran's diverticulosis is 
related to his service-connected 
hemorrhoids.  In that regard, the examiner 
should opine whether any diagnosed 
diverticulosis or related post-operative 
residuals are secondary to or aggravated 
by the Veteran's service-connected 
hemorrhoids.

A complete rationale should also be 
provided for any opinion expressed.  If 
the examiner determines that a medically-
sound opinion cannot be reached, it is 
requested that an explanation as to why 
that is so be included.

3.	Next, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any currently 
diagnosed spinal disorder.  

The claims folder should be reviewed, 
including the  Veteran's report that he 
also injured his spine when he fell in a 
stairwell during service, fracturing his 
left elbow, which he contends resulted in 
his arthritis of his entire spine.  The 
examiner is then asked to opine whether it 
is as likely as not that any currently 
diagnosed spinal disorder is related to 
service, to include consideration of the 
Veteran's claimed theory of entitlement.  

A complete rationale should also be 
provided for any opinion expressed.  If 
the examiner determines that a medically-
sound opinion cannot be reached, it is 
requested that an explanation as to why 
that is so be included.

4.	When the requested development has been 
completed, the claims should be 
readjudicated. If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response. Thereafter, 
the claims should be returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


